Title: To Thomas Jefferson from Christian Schultz, 25 December 1825
From: Schultz, Christian
To: Jefferson, Thomas


                        Sir
                         Schultz Range Virginia Decb 25 1825
                        
                    Gentlemen embarked in the noble cause of benefiting our Posterity, need not the formality of letters of  introduction: nor will they be turned aside from such a laudable pursuit, even by the silence of those whom they address. Great Men, do not often find such Plain truthtelling friends as myselfAs I feel myself perfectly independent of the world in my opinions, I make no secret of my sentiments either in Politics or Religion, and trust that I have  always been sincere and consistent in either. I have always been a Republican in practice as well as profession, and for a long time an admirer of your politics; and that I contributed my  towards your elevation. both by my pen and purse, Governor Clinton; Daniel D Tompkins Colonel Rutgers, Colonel Millet &c, could vouch.But Sir, after I read your first address to Congress, and saw you give and receive all the anti-republican and unconstitutional Titles, which were practised in the aristocratic times of Mr Adams: your republican character sunk 50 per cent in my estimation. I never sollicited any office at your hands, and therefore, cannot have any personal risque to gratify. Previous to that, I was a devoted tool to Party Spirit: but  since that, I find ample cause to take more liberal ground in my political rangesI intended to address a paragraph to you, through the Papers,  charging you with this apparent inconsistency in your republican career: but have been prevented by former attachments: However, not long since, I addressed an article on the subject to the National Intelligencer; but, they were not sufficiently impartial to publish it. I then sent it to the National Chronicle, where it appeared a few months ago: but as that, with some other matters, may be put in  a Pamphlet form, I now send you a copy, in order to give you an opportunity to offer any excuse for such seeming anti-republican conduct.That you have done much for my country, I freely admit; but, could you not have done more? Nay,  you  can still do as much more for our posterity!You have aided in knocking off the shackles of the Empire of Kings: and will you do nothing towards breaking the more deplorable chains of the Empire of Priests!The world, has long given you credit, for liberal and Philosophical views on religion: and your friends have excused your prudent policy of silence, during your contest for the Presidential chair. But, as every worldly wish of your heart has been gratified, and you now stand on the brink of Eternity: is it not time for you to avow your sentiments with respect to the fables and delusions of an interested Priesthood? Report, here, says, that you have fallen a prey to the Methodists!In what a careful state of “Mental Bondage,” is our country involved?In what a contemptible state of slavery, are the Editors of our Papers?All fast bound in triple chains of Prejudice, by the arts of Priests, of Masons, and of Politicians!! I am, almost, ashamed of my country, and would even abandon it: if I could one with impartial Presses.you must be convinced that, Man is the same in every clime, whatever Education or Prejudice makes him. But, what will your favorite University, avail our posterity; unless you first expose and banish those Priestly prejudices, which mar the happiness of man! Of what avail is Truth, when we have no Papers sufficiently pure or independent, to publish impartially every side of every subject that is offered! Or, of what avail is Truth in a country, where the Truth cannot be given in evidence! Tell it not in France! Publish it not in the  of England!you have, already, acquired great honor, by your declaration of our Independence from the  of Kings: what blessings would you not confer on the millions of  posterity, if another declaration from your pen should render them independent of the still more fatal delusions of the Priesthood!They are only, two or three free and impartial Papers in our whole and extensive country, and those are too small and circumscribed in circulation, to merit lengthy discussions; while the National Chronicle has just been persecuted to silence and Death! And that before it had published more than about one half of my Memoir or Biblical Challenge to Bishop Robert and the clergy of the whole world.I have now a second Edition ready for the Press, but cannot find a press or rather Papers, sufficiently impartial to undertake it! Can we consider at that worse than Egyptian  darkness, which now covers our intellectual freedom!with great Respect and Esteem your fellow Citizen
                        C. Schultz
                    P.S. as I find the Printed copy is lost, I have to make a copy of the articles alluded toFor the National chronicleAmerican Titles.Mr Editor—A copy of the following card was sent for insertion in the National Intelligencer: but I fear that it contains too much simple republicanism; and too many unpleasant truths for the meridian of Washington; so for those  Republican Sages who have ruled, as well as risined that Republican character, by worshipping the Titled Beast.Ah, how much did our great Sage of Democracy sink in my estimation, when I saw him enter and depart from the Chair of State, without making even an exertion, to check or destroy our Title Mania!
                        C S
                    For the National IntelligencerGentlemen—After the perusal of a late merited satire in your paper against our Republican Titles, from the pen of “His Most Excellent Majesty, Powhattan the Second,” offering a reward of fifty thousand dollars for the discovery of a single “Genuine” Republican; I have waited a reasonable time to see, whether any would come forward to claim the reward. But, as none of our Papers have announced any such fortunate occurence, as yet; or that of any of our great men at head quarters, unlikely to set a bright example, by a voluntary relinquishments of all such usurpations: and as on humble instance, will be better than none: I hereby notify all my friends and correspondents, that, hereafter, I will neither give, nor receive, willingly, any Titles: contrary to the letter of our constitution.Every Gentleman, who is honored with an office by his state or country, ought to be addressed by the name of the office, so long as he perform the duties; but  the moment he resigns, or is superceded, let him fall again untitled, into the ranks of a private citizen.Every person, who can tamely submit to be insulted daily, by being nicknamed President, Governor, Judge, General, Squire &c, when he is neither, must be a strange kind of Republican indeed! Even such as I should strongly suspect, of being ready to vote for “Stars and Garters,” whenever they can secure a proper share for themselves! What a ridiculous masquerade, does not every assemblage of our Titled “Genuine” Republicans exhibit at this day! If every boasting “Genuine” Republican: or as our red hot patent gentlemen stile themselves, “Genuine Democrats,” had written only one line, for every Essay that I have written and published on this subject, this National disgrace might have been wiped off before this time.As I have disclaimed being any longer the dupe of craft, so now I bid adieu to all further participation in our republican Kingcraft; for they have always been united against the liberties of the People—I am, almost, tempted to exclaim with a Senator of Antient Rome: “I had rather be a dog, and bay the moon, than such a Roman!”
                        C Schultz
                    